An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Loren Tung (Registration No. 64,236) on 2/5/21 (Interview Summary mailed 2/12/21) and a subsequent email on 2/16/21.  This allowance action responds the Applicant's amendments and remarks dated 9/15/20. 

EXAMINER’S AMENDMENT
The Claims filed by the Applicant on 9/15/20 are amended as follows:

1.	(Currently Amended):  An electronic device comprising:
a communication interface;
a non-transitory memory storing instructions; and
a processor,
wherein the memory stores instructions that cause the processor to:
complete a payment by a user of the electronic device using a payment application;
start a split payment by the user using the payment application;
based on the split payment being started, control the communication interface to transmit, directly to each of one or more external electronic devices, a signal requesting  electronic serial number identification information of the each of 
receive the electronic serial number identification information directly from the each of the one or more external electronic devices via the communication interface;
based on the electronic serial number identification information being received directly from the each of the one or more external electronic devices, control the communication interface to transmit, to a first server located outside the electronic device, a signal requesting the first server to create one or more separate virtual accounts associated with the electronic serial number identification information of the each of one or more external electronic devices based on a separate split payment amount allocated to the each of the one or more external electronic devices,
wherein the first server transmits a notification regarding the split payment amount allocated to the each of the one or more external electronic devices and respective virtual account information of the one or more separate virtual accounts, to the each of the one or more external electronic devices
receive 

2.	(Previously Presented):  The electronic device of claim 1, wherein the memory stores the instructions that further cause the processor to control the communication interface to transmit, to 

3.	(Previously Presented):  The electronic device of claim 1, wherein the one or more separate virtual accounts are created by the first server and are associated with an actual account that is owned by a user of the electronic device.

4.	(Previously Presented):  The electronic device of claim 1, wherein the one or more separate virtual accounts are created by the first server and are associated with an actual account that is owned by an owner of the first server.

5.	(Currently Amended):  The electronic device of claim 1, wherein the memory stores the instructions that further cause the processor to control the communication interface to transmit, to the first server, another signal requesting a second server located outside the electronic device to create the one or more separate virtual accounts, based on the electronic serial number identification information of the each of the one or more external electronic devices participating in the split payment and the split payment amount allocated to the each of the one or more external electronic devices.

6.	(Canceled)

7.	(Canceled)

8.	(Original):  The electronic device of claim 1, further comprising a display,


9.	(Original):  The electronic device of claim 1, further comprising a display,
wherein the memory stores the instructions that further cause the processor to, based on receiving, from the first server, a notification including an instruction configured to execute a website providing a remittance function or a payment function, control the display to display the website that is found by the electronic device.

10.	(Canceled)

11.	(Currently Amended):  A control method using an electronic device, the method comprising:
completing a payment by a user of the electronic device using a payment application;
starting a split payment by the user  the payment application;
based on the split payment being started, transmitting via a communication interface of the electronic device, directly to each of one or more external electronic devices, a signal requesting  electronic serial number identification information of the each of the one or more external electronic devices, each of users of the one or more external electronic devices participating in the split payment;
receiving the electronic serial number identification information directly from the each of the one or more external electronic devices via the communication interface;
 electronic serial number identification information being received directly from the each of the one or more external electronic devices, transmitting via the communication interface, to a first server located outside the electronic device, a signal requesting the first server to create one or more separate virtual accounts associated with the electronic serial number identification information of the each of one or more external electronic devices based on a separate split payment amount allocated to the each of the one or more external electronic devices,
wherein the first server transmits a notification regarding the split payment amount allocated to the each of the one or more external electronic devices and respective virtual account information of the one or more separate virtual accounts, to the each of the one or more external electronic devices
receiving 

12.	(Original):  The control method of claim 11, wherein the payment application is provided by the first server, and
the method further comprises executing the payment application provided by the first server.

13.	(Currently Amended):  The control method of claim 11, further comprising transmitting, to the first server, another signal requesting a second server located outside the electronic device to create the one or more separate virtual accounts, based on the electronic serial number identification information of the each of the one or more external electronic devices 

14.	(Canceled)

15.	(Canceled)

16.	(Original):  The control method of claim 11, further comprising, based on receiving, from the first server, a notification including an instruction configured to search for an application providing a remittance function or a payment function, displaying, on a display, an execution screen of the application that is previously installed in the electronic device.

17.	(Original):  The control method of claim 11, further comprising, based on receiving, from the first server, a notification including an instruction configured to execute a website providing a remittance function or a payment function, displaying, on a display, the website that is found by the electronic device.

18.	(Currently Amended):  A computer program product comprising a non-transitory computer readable recording medium comprising instructions to cause an electronic device to perform operations of:
completing a payment by a user of the electronic device using a payment application;
starting a split payment by the user  the payment application;
based on the split payment being started, transmitting via a communication interface of the electronic device, directly to each of one or more external electronic devices, a signal requesting  electronic serial number identification information of the each of the one or more external electronic devices, each of users of the one or more external electronic devices participating in the split payment;
receiving the electronic serial number identification information directly from the each of the one or more external electronic devices via the communication interface;
based on the electronic serial number identification information being received directly from the each of the one or more external electronic devices, transmitting via the communication interface, to a first server located outside the electronic device, a signal requesting the first server to create one or more separate virtual accounts associated with the electronic serial number identification information of the each of one or more external electronic devices based on a separate split payment amount allocated to the each of the one or more external electronic devices,
wherein the first server transmits a notification regarding the split payment amount allocated to the each of the one or more external electronic devices and respective virtual account information of the one or more separate virtual accounts, to the each of the one or more external electronic devices
receive 

19-23.	(Canceled)




EXAMINER' STATEMENT OF REASONS FOR ALLOWANCE
Claim Rejections 35 U.S.C. 112(b)
The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn.  The Applicant has agreed to the Examiner's Amendment obviating the rejections.

Claim Rejections 35 U.S.C. 101
The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are withdrawn.  

The Examiner's Amendment recites a Commercial Interaction (an abstract idea) of creating virtual accounts based on a split payment amount allocated to participants.  However, the amended limitations recite directly requesting by an electronic device electronic serial number identification information of other devices, receiving directly by the electronic device the electronic serial number identification information of the other devices, and transmitting from the electronic device to a server the electronic serial number identification information of the other devices to create and identify separate virtual accounts to receive allocated payments.  The serial numbers are received and transmitted electronically and serial numbers are not information that could or would typically be exchanged manually (e.g., mobile device phone numbers) between participants.  The accounts then are created and deposits are received based on the electronic serial number identification information. Thus the technology is integrated into the solution, and the claims are deemed a Practical Application. 

Claim Rejections 35 U.S.C. 103
The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are withdrawn.  

a)	U.S. Patent Application Publication No. 2018/0225649 by inventor Faraz Babar, et al., filed on February 6, 2017 (hereafter, Babar) teaches, "A consumer may initiate a transaction using a transaction account. The transaction account issuer may transmit a notification to the consumer that the transaction has been authorized. The consumer may select requestees with whom to split the transaction. The transaction account issuer may transmit instructions via APIs to peer-to-peer payment systems to request payment from the requestees. The peer-to-peer payment systems may transfer the payment to the transaction account issuer, and the transaction account issuer may apply to payment to the consumer's transaction account" (Abstract).  

Babar also teaches creating a single temporary virtual account to receive payments in Par [0029], "The TAI may instruct the selected peer-to-peer payment systems to transmit a funds transfer request to each requestee (step 560). For each funds transfer request, the TAI may create a temporary account for the peer-to-peer payment system. The peer-to-peer payment systems may transmit the funds transfer requests to the requestees. The requestee may authorize the funds transfer request. The peer-to-peer payment system may transfer funds from the requestee to the temporary account".  However, Babar does not teach creating a separate virtual account for each participant, or the ordered combination of directly requesting by an electronic device electronic serial number identification information of other devices, receiving directly by the electronic device the electronic serial number identification information of the other devices, and transmitting from the electronic device to a server the electronic serial number identification information of the other devices to create and identify separate virtual accounts to receive allocated payments. 

b)	U.S. Patent Application Publication No. 2017/0193468 by inventor Prakash Tukuram Chougule, et al., filed on December 15, 2015 (hereafter, Chougule) teaches, "Peer-to-peer 

Chougule teaches sending a signal (e.g., Bluetooth) to pair a user device with other devices participating in a split payment in Par [0038], "For example, as shown in FIG. 5, a device of user A may be the host device from which a peer-to-peer payment transaction is requested. The device of user A may broadcast a short-range wireless signal that is a Bluetooth signal to nearby devices of users B, C, D, and E. In an embodiment, the device of user A may detect and display nearby devices of users B, C, D, and E and devices of other users. Assuming that users B, C, D, and E are the intended participants of the payment group, user A may select the devices of users B, C, D, and E to join user A's payment group… For example, the peer-to-peer mobile transaction app may detect/receive device/account identifiers of nearby users via short-range wireless communication and may use these identifiers to obtain additional information from payment provider server 170 via internet connection".

Chougule teaches processing payments based on the split payment amount in Par [0050], "The user device 110 may communicate the generated payment transaction requests to the payment provider server 170 via the network 160. Payment provider server 170 may process the payment transaction requests accordingly by debiting from respective payers' accounts and 

c)	U.S. Patent Application Publication No. 2013/0060689 by inventor Ilya Oskolov, et al., filed on September 6, 2011 (hereafter, Oskolov) teaches, "Techniques for efficient transfer of funds between parties using personal communication devices are presented. A first user can use a first communication device to transfer funds from an account associated with the first user to a second user via a communication address associated with the second user's second communication device even if the second user is not registered with a financial service provider associated with the account of the first user. The funds can be sent from the first communication device using the Internet, mobile communication systems, or other communication technology via a message, an email, a voice mail, etc., to the second user, wherein notification of the funds can be sent to the second communication device. The first user can send funds using an account with the financial service provider or an affiliated account, and the second user can have the funds deposited into a desired account (Abstract).

	Oskolov teaches obtaining device information in Par [0074], "In an aspect, once the first communication device 102 and second communication device 104 are mutually authenticated identification information, account information, secure token, etc.) to facilitate the fund transfer from the first communication device 102)".  Oskolov does not specifically teach the ordered combination of directly requesting by an electronic device electronic serial number identification information of other devices, receiving directly by the electronic device the electronic serial number identification information of the other devices, and transmitting from the electronic device to a server the electronic serial number identification information of the other devices to create and identify separate virtual accounts to receive allocated payments.  Oskolov also does not specifically disclose "identification information" to include "electronic serial number identification information" as claimed although the Examiner asserts this would be an obvious interpretation under 35 U.S.C. 103.

d)	U.S. Patent Application Publication No. 2017/0228718 by inventor William Henry Runyan, et al., filed on February 17, 2017 (hereafter, Runyan) teaches in Par [0030], "With a defined boundary, the payment provider can determine how many user devices are within the boundary. This may be accomplished by determining which devices are emitting a signal to enable a location to be obtained for the device and then determining which of those devices are within the specified distance from the user location. Proximity to the user device may also be determined by other means, such as NFC communication between devices. For example, using a specifically teach the ordered combination of directly requesting by an electronic device electronic serial number identification information of other devices, receiving directly by the electronic device the electronic serial number identification information of the other devices, and transmitting from the electronic device to a server the electronic serial number identification information of the other devices to create and identify separate virtual accounts to receive allocated payments.

e)	U.S. Patent Application Publication No. 2016/0117667 by inventor Kichon Kang, et al., filed on December 19, 2014 (hereafter, Kang) teaches, "A divided payment method and an apparatus and system for the method. According to this invention, a mobile communication device receives virtual payment information of a person participating in divided payment from at least one another mobile communication device or a payment service apparatus. After creating divided payment request information by using own payment information and the received virtual payment information, the mobile communication device requests the divided payment by transmitting the created divided payment request information to the payment device. Therefore, even though only one person among several persons participating in mobile payment transacts payment, the divided payment is performed for all persons" (Abstract).

	Kang teaches in Par [0054], "Alternatively, the second mobile communication device 10b may request the payment service apparatus 30 to transmit virtual payment information to the first mobile communication device 10a. Then the first mobile communication device 10a may receive virtual payment information of the second mobile communication device 10b from the payment service apparatus 30. At this time, the second mobile communication device 10b may offer a phone number of the first mobile communication device 10a to the payment service apparatus 30 so that the payment service apparatus 30 can transmit virtual payment information to the first mobile communication device 10a"; AND, in Par [0055], "The payment service apparatus 30 offers a payment service by interworking with the mobile communication device 10 and the payment device 40 via the communication network 50. Particularly, the payment service apparatus 30 may create virtual payment information at the request of the second mobile communication device 10b and then offer the created information to the first or second mobile communication device 10b".  Kang does not specifically teach the ordered combination of directly requesting by an electronic device electronic serial number identification information of other devices, receiving directly by the electronic device the electronic serial number identification information of the other devices, and transmitting from the electronic device to a server the electronic serial number identification information of the other devices to create and identify separate virtual accounts to receive allocated payments.

f)	Korean Application No. KR-2006-0111200 by inventor Hwang Kyun Lee filed on April 22, 2005 (hereafter, Lee) teaches performing settlement transactions utilizing a mobile phone number to identify a virtual account. Lee does not teach or the ordered combination of directly requesting by an electronic device electronic serial number identification information of other devices, 

g)	Non-Patent Literature entitled "Payment Application Make E-Commerce Mobile" by Neal Leavitt published by IEEE on December 01, 2010 in Computer magazine (Volume: 43, Issue: 12, pp. 19-22) (hereafter, Leavitt) describes various mobile payment platforms including BOKU, Obopay, Paypal, and Zong.  Leavitt does not teach the process disclosed in the instant application. 
 
The Examiner is unable to find prior art that teaches the following ordered combination of limitations: 

based on the split payment being started, control the communication interface [of an electronic device] to transmit, directly to each of one or more external electronic devices, a signal requesting electronic serial number identification information of the each of the one or more external electronic devices, each of users of the one or more external electronic devices participating in the split payment;
receive the electronic serial number identification information directly from the each of the one or more external electronic devices via the communication interface;
based on the electronic serial number identification information being received directly from the each of the one or more external electronic devices, control the communication interface to transmit, to a first server located outside the electronic device, a signal requesting the first server to create one or more separate virtual accounts associated with the electronic serial number identification information of the each of one or more external electronic devices based on a separate split payment amount allocated to the each of the one or more external electronic devices,


For these reasons, the rejection of the claims under 35 U.S.C. 103 is withdrawn. 

Amended Claims 1-5, 8, 9, 11-13, and 16-18 are Allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is 571-272-0378.  The examiner can normally be reached Mon-Fri, 7:00 a.m. to 11 a.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691